Citation Nr: 1826525	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-18 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to an increased rating for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the cervical spine, currently rated as 20 percent disabling.

3.  Entitlement to an initial rating in excess of 30 percent for headaches.

4.  Entitlement to an initial compensable rating for erectile dysfunction. 

5.  Entitlement to an effective date earlier than September 7, 2011 for the award of a 20 percent rating for DJD and DDD of the cervical spine.

6.  Entitlement to an effective date earlier than October 24, 2011 for the award of service connection for headaches.  

7.  Entitlement to an effective date earlier than October 24, 2011 for the award of service connection for erectile dysfunction.

8.  Entitlement to an effective date earlier than October 24, 2011 for the award of special monthly compensation (SMC) for loss of the use of a creative organ.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Barry Allen, Esq.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from June 1988 to June 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012, April 2012, and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appellant testified before the undersigned Veterans Law Judge at a July 2017 hearing.  A transcript of that hearing has been associated with the record on appeal.

The Board notes that in a March 2014 rating decision, the RO increased the initial rating for the appellant's service-connected headaches from zero to 30 percent, resulting in an increase in his combined disability rating to 40 percent.  In a March 2014 letter, the RO advised the appellant that Veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for dependents such as a spouse.  The RO advised the appellant that because his combined disability rating had been increased to 30 percent or more, he may be eligible for additional benefits based on dependency.  See 38 U.S.C. § 1115(1)(A) (2012).  He was advised that he was currently being paid at the single rate and that if he wished to submit a claim for additional compensation for any dependents, he should do so on the required form, a copy of which was provided to him.  The RO advised the Veteran to send in the dependency information as soon as possible; unless VA received the necessary information within one year from the date of the letter, benefits could only be paid from the date of receipt of the required evidence.  

In May 2014, the appellant's attorney submitted a letter indicating that he disagreed with VA's "denial" of a spousal allowance as the appellant was married.  He also argued that his retroactive award of attorney's fees from past due benefits should be recalculated to reflect the higher amount.  

A review of the record indicates that despite clear notification of the information and evidence needed to substantiate and complete a claim for an additional allowance for a dependent spouse, the record contains no indication that the appellant or his attorney provided the necessary dependency information and evidence requested by the RO and required by VA.  The appellant's attorney is reminded that in order to receive an additional payment for a spouse, the applicable legal criteria require sufficient proof of marriage.  38 U.S.C.A. § 5124 (2012); 38 C.F.R. §§ 3.204, 3.205.  Because neither he nor the appellant has submitted a claim for a dependency allowance with the requested information, the issue of entitlement to a dependency allowance has not been adjudicated by the RO in the first instance.  In other words, there has been no decision on an additional allowance for the appellant's spouse.  As a result, this matter is not in appellate status at this juncture.  

The appellant has alleged an inability to maintain substantially gainful employment as a result of his service-connected cervical spine and headache disabilities.  In light of the appellant's contentions, the Board has included this issue in the issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The issues of entitlement to service connection for a thoracolumbar spine disability, an increased rating for a cervical spine disability, a higher initial rating for chronic tension headaches, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the award of service connection, the appellant's erectile dysfunction has been manifested by loss of erectile power without deformity of the penis.

2.  The appellant's claim for an increased rating for his cervical spine DJD and DDD was received by VA on September 7, 2011.  

3.  The appellant's claims of service connection for headaches and erectile dysfunction were received by VA on October 24, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (2012); C.F.R §§ 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2017).  

2.  The criteria for an effective date earlier than September 7, 2011, for the award of a 20 percent rating for cervical spine DJD and DDD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an effective date earlier than October 24, 2011 for the award of service connection for chronic tension headaches have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017). 

4.  The criteria for an effective date earlier than October 24, 2011 for the award of service connection for erectile dysfunction have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

5.  The criteria for an effective date earlier than October 24, 2011 for the award of SMC based on the loss of the use of a creative organ have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

When VA receives a complete or substantially complete application for benefits, VA must inform claimants of the information and evidence they are expected to provide, as well as the information and evidence VA will seek to obtain on their behalf.  38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1).  VA is also required to advise a claimant of the information and evidence not of record that is necessary to substantiate their claim.  38 U.S.C. §§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate their claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty requires the Secretary to assist in obtaining relevant records that the claimant has specifically identified and to obtain a VA examination or opinion if it is necessary to make a decision on the claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). 

Regarding VA's duty to notify, neither the appellant, nor his attorney, has raised any issues.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  

With respect to the duty to assist, in a February 2018 post hearing brief, the appellant's attorney indicated that there "may be" missing private clinical records which could show an inferred or informal claim for the appellant's cervical spine DJD and DDD as well as his headaches.  The appellant's attorney, however, failed to provide any information with which to locate any additional records which "may be" outstanding.  See e.g. 3.159(c)(1)(i) (setting forth a claimant's responsibility to specifically identify relevant records).  The Board finds that a remand to secure evidence which may or may not exist would amount to no more than a fishing expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (noting that the "duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim").  Moreover, the Board observes that the duty to assist extends only to relevant records.  Here, any records from a private physician, not yet received, could not provide the basis for the award of an earlier effective date.  38 C.F.R. § 3.157 (b)(2).  Because neither the appellant or his attorney has specifically identified any outstanding, relevant evidence, the Board finds that VA has no further duty to assist. 

Neither the appellant, nor his attorney, has raised any other issues with the duty to assist in relation to the claims here decided.  See Scott 789 F.3d 1375 at 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Analysis

Increased Rating for Erectile Dysfunction

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon a lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Board can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate and neither the appellant nor his attorney has contended otherwise.  

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated as 20 percent disabling.  Where the criteria for a compensable rating are not met, a zero percent rating shall be assigned.  38 C.F.R. § 4.31 (2017). 

In this case, the appellant underwent an examination for his erectile dysfunction in April 2012.  At that examination, the appellant indicated that his issues with erectile dysfunction had been present for the past five years.  Upon examination, there were no physical deformities noted with the male reproductive organs.  The appellant did not endorse any history of bacterial infections of the urinary system or male reproductive systems.  The appellant indicated at the examination that he believed his condition was caused by the pain in his neck and the subsequent stress that caused.  

At the appellant's hearing, he indicated that he still suffered from issues related to erectile dysfunction.  He did not indicate at that time that there had been any change in his condition since his April 2012 examination nor did he describe a deformity of the penis.  

Given the evidence of record, the criteria for an initial compensable rating for erectile dysfunction have not been met.  The evidence establishes that the appellant does not have a deformity of the penis and he has not contended otherwise.  His attorney has identified no other basis upon which to assign a compensable rating for any period of the appeal.

At the July 2017 Board hearing, the appellant's attorney appeared to conflate the issue of entitlement to an initial compensable rating for erectile dysfunction and the issue of special monthly compensation based on the loss of use of a creative organ.  He alleged that the appellant was not actually being paid special monthly compensation.  The record reflects that he is incorrect in this regard.  See e.g. letter of May 1, 2012, advising the Veteran and his attorney that the Veteran had been awarded special monthly compensation, with monthly payments in the amount of $339 effective November 1, 2011.  

Earlier Effective Dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

The record in this case indicates that on September 7, 2011, VA received the appellant's claim for an increased rating for his cervical spine DJD and DDD.  On October 24, 2011, VA received a statement from the appellant alleging that his service-connected cervical spine disability was causing frequent headaches and a loss of intimacy with his spouse.  As set forth above, the RO has assigned an effective date of September 7, 2011 for the award of a 20 percent rating for DJD and DDD of the cervical spine, and an effective date of e October 24, 2011 for the award of service connection for headaches, erectile dysfunction, and SMC for loss of the use of a creative organ, corresponding to the date of receipt of his claims.  

The Board has reviewed the record but finds no indication of an earlier claim, either formal or informal, and neither he nor his attorney has pointed to any such claim.  

In his August 2012 notice of disagreement, the appellant's attorney indicated that the appellant "believes the records should show earlier inferred or implied claims for ED and headaches, so an earlier date for each is appropriate."  In the March 2014 Statement of the Case, the RO explained that a review of the record contained no indication of earlier claims.  In the May 2014 substantive appeal, the appellant's attorney indicated that the appellant "contests the effective dates in the RD and SOC and reserves the right to show that there may have been earlier implied claims."  Again, however, he identified no earlier claims.  

At the July 2017 Board hearing, the appellant's attorney indicated that with respect to the effective date issues, "I don't have anything in the way of testimony.  I'd like to address that in the post-hearing brief.  I'll make sure that, if I have any documents to refer to I'll specifically do that.  I've gone through all of the records and there are a significant number of exams and records that probably need to be addressed and it would probably be easier to do that in writing."

At the request of the appellant's attorney, the undersigned held the record open for a period of 60 days following the hearing to allow him the opportunity to submit additional argument.  In September 2017, the appellant's attorney requested a second 60-day extension of time to submit a post-hearing brief.  In November 2017, the appellant's attorney requested a third 60-day extension of time to submit the post-hearing brief.  

As set forth above, in February 2018, the appellant's attorney submitted a post-hearing brief in which he indicated that "the effective dates on appeal are in error" as there "may be" missing civilian medical records which show an inferred or informal claim.  As discussed above, however, he did not identify those records, nor has he pointed to any earlier document in the record which could serve as an earlier claim.  

In appeals to the Board, claimants should allege specific errors of fact or law, see 38 U.S.C. § 7105(d)(5), and counsel are expected to present those arguments they deem material and relevant to their clients' cases.  See MODEL RULES OF PROF'L CONDUCT R. 1.1 ("A lawyer shall provide competent representation to a client.") and 3.1 ("A lawyer shall not bring or defend a proceeding ... unless there is a basis in law and fact for doing so that is not frivolous, which includes a good faith argument for an extension, modification, or reversal of existing law."); see also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, are entitled to sympathetic reading below).  In this case, for the reasons and bases set forth above, the Board finds no basis in the record upon which to assign earlier effective dates.  


ORDER

Entitlement to an initial compensable rating for erectile dysfunction is denied.

Entitlement to an effective date earlier than September 7, 2011 for the award of a 20 percent rating for DJD and DDD of the cervical spine is denied.

Entitlement to an effective date earlier than October 24, 2011 for the award of service connection for headaches is denied.  

Entitlement to an effective date earlier than October 24, 2011 for the award of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than October 24, 2011 for the award of special monthly compensation (SMC) for loss of the use of a creative organ is denied.


REMAND

The appellant asserts that he has a low back strain which is related to his active service.  

The appellant underwent a VA examination in February 2014 to determine the nature and etiology of any current low back disability. X-ray findings established that the appellant has DDD at the L4/5 and L5/S1 vertebrae that is "somewhat advanced for the patient's stated age."  The examiner concluded that it was less likely than not that the appellant's current low back disability is related to his active service because "the veteran's 1989 back condition in service was related to his cervical spine."  While the examiner did mention the appellant's separation examination noting he endorsed "recurrent back pain," the examiner did not adequately address why this precluded a finding of direct service connection.  The appellant also stated at his hearing that he has had back spasms in his lower back since service.  This statement should be addressed on reexamination.  Further, the examiner did not address whether the appellant's service connected cervical spine disability aggravates his non-service connected thoracolumbar DDD, and if so, to what extent.  As such, the Board finds that a new medical opinion is necessary to determine the etiology of the appellant's current low back disability.  

With respect to the appellant's claim for a rating in excess of 20 percent for his cervical spine disability, his attorney has repeated asserted that the examinations obtained are inadequate and do not reflect the severity of the appellant's disability.  In light of these contentions, and because the appellant was last examined for compensation purposes in February 2014, a new examination is necessary.  

Turning to the appellant's claim for an increased rating for chronic tension headaches, the appellant last underwent VA medical examination in April 2012.  The examiner found the appellant's headaches to be more frequent than 1 time per month, and lasting 1-2 days at a time.  There is no further indication of how many times a month the appellant had headaches.  The examiner noted that there was no impact on the appellant's ability to work, but did not provide any rationale or discussion with regards to that conclusion.  Nor did the examination provide an opinion as to the impact of the appellant's headaches on his economic adaptability.  

The appellant provided testimony at the July 2017 Board hearing in which he stated that his headaches occur several times a week, requiring him to shut himself off and become reclusive because he finds that he cannot deal with people when suffering from a headache.  Subsequent briefing from the appellant's attorney indicates that these headaches affect the appellant's ability to work in a significant way.  

The Board finds that a new examination is necessary to determine the current severity of the appellant's headache disability.  Any opinion provided should focus primarily on the frequency and severity of the appellant's chronic tension headaches, and their impact on his economic inadaptability.  The Board notes that economic inadaptability does not mean a complete inability to work or follow a substantially gainful occupation.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

Finally, as set forth above in the Introduction portion of this decision, the appellant has raised the issue of entitlement to a TDIU in the context of his claims for higher ratings for headaches and a cervical spine disability.  The claim of entitlement to a TDIU must be remanded to allow the AOJ to adjudicate the issue in the first instance.  Remand is also necessary because the issue of a TDIU is dependent on the outcome of the increased rating claims being remanded and is, therefore, inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Undertake the necessary notification and development action regarding the claim of entitlement to TDIU.   

2.  The appellant should be afforded an examination to determine the nature and etiology of his low back disability.  Access to the appellant's electronic claims folder must be provided to the clinician for review in connection with the examination.  After a review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's current low back disability is causally related to his active service.  In providing this opinion, the examiner should address the relevant evidence of record, to include the appellant's testimony that he has been experiencing low back spasms since active service and his separation examination showing that he endorsed recurrent back pain.  

If the examiner determines that it is not as likely as not that the appellant's low back disability is causally related to his active service, the examiner should provide an opinion on whether it is at least as likely as not that the appellant's low back disability is causally related to or aggravated by his service-connected cervical spine DDD and DJD.  

3.  The appellant should be afforded an examination to determine the severity of his service-connected cervical spine DDD and DJD.  Access to the appellant's electronic claims folder must be provided to the clinician for review in connection with the examination.  

The examination should be conducted in accordance with the current disability benefits questionnaire.  Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

The examiner must also address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the appellant, to what extent, if any, such flare-ups affect functional impairment.

In rendering his/her findings, the examiner should identify any evidence of neurological manifestations due to the service-connected DJD and DDD of the cervical spine.

Finally, the examiner should comment on any incapacitating episodes (i.e., a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) associated with the appellant's cervical spine disability.  If the appellant has incapacitating episodes, the examiner should specify the frequency of those episodes.

4.  The appellant should be afforded an examination to determine the severity of his service-connected chronic tension headaches.  Access to the appellant's electronic claims folder must be provided to the clinician for review in connection with the examination.  After a review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to the frequency and severity of the appellant's headaches.  The examiner should also provide an opinion on whether the appellant's headaches produce or are capable of producing severe economic inadaptability for the appellant.  

Note:  While severe economic inadaptability does not mean total unemployability, a discussion of the appellant's current employment status and the direct effect of his chronic tension headaches on his ability to work, including how often he misses work or needs to take time off of work specifically because of his headaches, is necessary for an adequate rating on this issue.

5.  After completing the above development, and after conducting any additional development deemed necessary, the RO should readjudicate the claims.  If they remain denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond before the case is returned to the Board.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


